Citation Nr: 0723133	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits 
totaling $1,006.40.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1984 to January 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington

A Travel Board hearing was held in April 2007.  A transcript 
of the hearing has been associated with the claim file.


FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
his son during the same period of time that his son elected 
to receive Dependents' Educational Assistance (Chapter 35) 
benefits, resulting in an overpayment of $1,006.40.

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.

3.  The veteran was not at fault in the creation of the 
overpayment.

4. Failure to make restitution would result in unjust 
enrichment to the veteran.

Collection of the indebtedness would not deprive the veteran 
of necessities.


CONCLUSION OF LAW

Recovery of an overpayment of compensation would not violate 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 3562, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.667, 3.707, 21.3023 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). See 
Barger v. Principi, 16 Vet. App. 132 (2002) (the VCAA does 
not apply to cases involving the waiver of recovery of 
overpayment claims because the statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51, 
i.e., the laws affected by VCAA). 

The basic facts are not in dispute and may be briefly 
summarized.  The record shows the veteran was awarded a 100 
percent combined permanent rating evaluation in July 2003.  
In a July 2003  rating decision, basic eligibility to Chapter 
35 benefits was established from July 28, 2003.  A July 2003 
RO letter informing the veteran of this award also informed 
him that his dependents may be eligible for Chapter 35 
educational benefits.  Several attachments were provided, 
including an Application for Survivors' and Dependents' 
Educational Assistance (VA Form 22-5490) and a pamphlet 
describing this benefit.  In a September 2003 the veteran was 
informed that basic eligibility for Chapter 35 Educational 
Benefits was from January 6, 2003.  The veteran was once 
again provided a Form 22-5490 and a VA pamphlet 22-73-3, 
Summary of Education Benefits, which explained the program.  
The veteran was provided information on the VA Form 22-5490 
that an election of Chapter 35 benefits by a dependent was 
final and that payments of compensation based on school 
attendance after the child's 18th birthday were prohibited 
once the child had cashed the first Chapter 35 benefit check.

The veteran and his son sent a letter to the RO requesting 
that any retroactive Chapter 35 benefits awarded to the 
veteran's son be adjusted to prevent any overpayment created 
towards the veteran's disability award.  Subsequently, the 
veteran's son was awarded Chapter 35 benefits, effective 
January 13, 2003.  In a letter of December 2003 the veteran 
was informed that an overpayment in the amount of $1,006.40 
had been created.  The veteran filed a request for a waiver 
in December 2003.  He has not disputed the amount of the debt 
created by this overpayment, only that recovery of it should 
be waived.  

The essential basis of the veteran's waiver request is that 
VA is solely responsible in the creation of the debt.  He 
contends, in statements and in testimony at the hearing of 
April 2007, that he tried to prevent the overpayment by 
requesting that his son's Chapter 35 award be retroactibly 
adjusted at the time of establishing entitlement to prevent 
the creation of the debt.  He further contends that it is by 
the effect of the VA regulations that the debt was created, 
that it was inevitable that the debt was created and that he 
should not be held responsible for the debt as it was not 
created through his own fault.  

The Committee on Waivers and Compensation denied the 
veteran's waiver request in the March 2004 decision at issue.  
The Committee found no indication of fraud, misrepresentation 
or bad faith on the veteran's behalf in the creation of the 
debt. Thus, finding that waiver consideration was not 
precluded, the Committee then considered the elements of 
equity and good conscience.  In this regard, the Committee 
noted that the veteran's request to offset the potential 
overpayment by recouping the monies already pain from the 
veteran's son Chapter 35 award was against VA regulation.  
The Committee found that the veteran could repay the debt 
within a reasonable period of time without causing undue 
hardship.  

The veteran understands the law provides that the payment of 
both a dependency allowance as part of a veteran's disability 
compensation benefits and educational assistance under 
Chapter 35 constitutes a duplication of benefits that is 
prohibited after the child has elected to receive the latter 
benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 
3.667(f), 3.707, 21.3023 (2006).  Thus, the issue in this 
case is limited to the request for waiver.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2005).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c), the law precludes 
a waiver of recovery of an overpayment or the collection of 
any indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Consequently, before the Board may determine whether equity 
and good conscience affords the veteran a waiver, the Board 
must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

Concerning this preliminary determination, the Board agrees 
with the Committee's March 2004 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment in question.  There is nothing in 
the record suggesting that the veteran tried to hide the 
status of his dependent son or mislead VA.  Indeed, quite the 
contrary, even the Committee concedes that he tried to 
prevent the creation of the overpayment by requesting that 
the son's Chapter 35 benefits be adjusted to cover for the 
overpayment, but that such request was against VA 
regulations.  It is clear from the record that the veteran 
tried to prevent the overpayment, however, it was not 
avoided.  It is clear that there was no fraud, 
misrepresentation or bad faith on the part of the veteran.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive: (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The Board finds that neither the veteran nor VA was at fault 
for the overpayment in the amount of $1,006.40.  As noted, 
Chapter 35 benefits were awarded retroactively to January 13, 
2003 and the veteran had already been receiving additional 
compensation benefits during that time.  The Board finds that 
the veteran was not at fault for the creation of this debt 
created by the retroactive educational assistance award for 
the same period of time in which he was already receiving 
additional dependency compensation for his son.

However, the Board finds that there is an element of unjust 
enrichment in the veteran's receipt and retention of VA 
benefits that he was not legally entitled to receive.  With 
respect to financial hardship, for the pertinent period of 
time, the Board finds that the veteran's monthly income 
exceeds his monthly expenses by $117.17.  

In addition, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the children's 
educational pursuits.  Lastly, there is no evidence that the 
veteran changed his position based upon reliance of the 
benefit to his own detriment.  Although the veteran testified 
that he helped pay for his son's college education with much 
sacrifice, he also testified that he was aware of the 
overpayment and the debt prior to its creation.  There is no 
indication that he changed his position to his own detriment 
based upon reliance on the benefit as he knew that he could 
not receive the benefit.

After considering these factors, the Board concludes that the 
preponderance of the evidence is against a finding that the 
recovery of the overpayment in the amount of $1.006.40 would 
be against the principles of equity and good conscience.  
Although the veteran was not at fault in creating the debt at 
issue, requiring him to pay the debt would not create any 
undue hardship, does not defeat the purpose of the benefit 
program, and would result in unjust enrichment to the 
veteran.  There is no indication that the veteran changed his 
position to his own detriment based upon reliance on the 
benefit.  Accordingly, the veteran's request for a waiver of 
recovery of an overpayment in the amount of $1,006.40 is 
denied.


ORDER

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) compensation benefits totaling 
$1,006.40 plus interest is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


